PER CURIAM.
This is an appeal by. the plaintiff from a judgment entered on the verdict of a jury for the defendants in a civil action for damages for injuries suffered by the minor plaintiff as a result of the premature expíosion in Nebraska of an aerial bomb alleged to have been negligently manufactured by the defendants who were also charged to have violated an alleged implied warranty of fitness. The plaintiffs allege errors in the charge of the trial judge with respect to the Nebraska law of comparative negligence and assumption of risk and assert that the evidence did not support the verdiet. Our examination of the record, however, satisfies us that the charge was free from error and that the evidence fully supported the jury’s verdict.
The judgment of the district court will be affirmed.